Citation Nr: 1445065	
Decision Date: 10/09/14    Archive Date: 10/16/14

DOCKET NO.  11-02 673A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a left knee disability, to include strain, chondromalacia, meniscus tears, and patellofemoral arthritis.

2.  Entitlement to service connection for a right knee disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his brother




ATTORNEY FOR THE BOARD

J. J. Tang, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1978 to October 1981.

This case is before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  The RO has denied the claim of service connection for left knee strain; however, the Board has broadened the claim under Clemons v. Shinseki, 23 Vet. App. 1 (2009), based on the medical evidence of record.  See e.g., February 2010, June 2010, and November 2010 VA treatment notes.  

In June 2013, the Board remanded the case to afford the Veteran a Board hearing.  The case is now back before the Board for further appellate proceedings.

All documents on the Virtual VA paperless claims processing system and the Veterans Benefits Management System (VBMS) have been reviewed and considered, including the transcript of the July 2014 Board hearing presided over by the undersigned Veterans Law Judge.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that he has a bilateral knee disability that manifested in service due to overuse or injury of the knees during physical training in service.  See July 2014 Board hearing at p. 3.  The Veteran contends that he has had bilateral knee pain since service.  Id. at p. 4.  The service treatment records show a diagnosis of chondromalacia of the left knee in January 1979.  

The Veteran was afforded a VA examination of the left knee in June 2009 that was inadequate as the examiner indicated that she did not review any VA treatment records or private treatment records, which contained pertinent facts.  The Veteran has not been afforded a VA examination of the right knee.  For these reasons, VA examination of both knees is warranted to determine the nature and etiology of a left and right knee disability.  McClendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  

The record shows that there are outstanding private treatment records from Dr. N.  July 2014 Board hearing at p. 9.  Further, the record indicates that private treatment records prior to December 2008 from Dr. M. may be outstanding.  See id., at p. 12; December 2008 VA request for records (requesting only records from December 2008).  Attempts should be made to obtain these private treatment records and associate them with the claims file.  38 C.F.R. § 3.159.  In addition, the record reflects that the Veteran receives Social Security Administration (SSA) disability benefits for his knees.  See July 2014 Board hearing at p. 10.  Thus, SSA records pertaining to the disability claims should be obtained and associated with the claims file.  

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran and request that he provide information as to any outstanding records pertaining to his left and right knees, specifically to include the following:

a. The complete private treatment records from Dr. N.  See July 2014 Board hearing transcript at p. 9. 

b. The complete private treatment records from Dr. M.  Id. at p. 12.

c. The complete private treatment records from Dr. R.  See e.g., April 2009 VA treatment record.  

He should be asked to authorize the release of any outstanding pertinent non-VA medical records.  

2. Request, directly from the Social Security Administration, complete copies of any determination on a claim for disability benefits from that agency as well as the records, including medical records, considered in adjudicating the claim.  All attempts to fulfill this development should be documented in the claims file. 

3. Obtain outstanding VA treatment records, to include records prior to February 2009 and from April 2010 to present.  Associate all records obtained with the claims file.

4. If, after making reasonable efforts to obtain any outstanding non-Federal records, the AMC is unable to secure same, or if after continued efforts to obtain any of the above Federal records, the AMC concludes that it is reasonably certain they do not exist or further efforts to obtain them would be futile, the Veteran should be notified in accordance with 38 C.F.R. § 3.159(e).  The Veteran must then be given an opportunity to respond.  

5. After completing the above development, schedule the Veteran for a VA examination with an examiner who did not perform the June 2009 VA examination to determine the nature and etiology of a left knee disability and a right knee disability.  Make the claims file available to the examiner for review of the case.  The examiner is asked to note that this case review took place.  

The examiner is asked to opine on the following:

(a) The nature and diagnosis(es) of each of the Veteran's right and left knee disabilities.  

The examiner's attention is invited to the diagnoses of record, including strain, chondromalacia, meniscus tears, and patellofemoral arthritis.  See e.g.,  February 2010, June 2010, and November 2010 VA treatment notes.  

(b) Regarding any diagnosed left and/or right knee disability, the examiner should opine whether it is at least as likely as not (probability of 50 percent) that such knee disability is etiologically related to service, including as a result of overuse during physical training.  

Regarding right and left knee arthritis, the examiner should opine whether it is at least as likely as not (probability of 50 percent) that such arthritis first manifested in service or within the first post-service year, or is otherwise etiologically related to service, including as a result of overuse during physical training.  

The examiner's attention is invited to the following:

a. The in-service diagnosis of chondromalacia of the left knee in January 1979. 

b. Veteran's competent and credible reports of continuing bilateral knee pain and self-treatment since service.  See e.g., July 2014 Board hearing transcript at p. 8-9.  

The examiner must provide the underlying reasons for all opinions expressed.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.  

6. After completing the development and conducting any additional development that is deemed warranted, readjudicate the claim on appeal.  If the benefit sought remains denied, furnish the Veteran and his representative a supplemental statement of the case and provide an opportunity to respond before the case is returned to the Board.  




The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
Bethany L. Buck
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



